[Cite as State v. Llewellyn, 2021-Ohio-2396.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                   :    JUDGES:
                                                :    Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                      :    Hon. Craig Baldwin, J.
                                                :    Hon. Earle E. Wise, Jr., J.
-vs-                                            :
                                                :
RYAN LLEWELLYN                                  :    Case No. 19CA000034
                                                :
        Defendant-Appellant                     :    OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 2019CR02-0049




JUDGMENT:                                            Affirmed in Part and Reversed in
                                                     Part




DATE OF JUDGMENT:                                    July 14, 2021




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

Charles T. McConville                                John S. Pyle
Nicole E. Derr                                       Knox County Public Defender
117 East High Street                                 110 East High Street
Suite 234                                            Mount Vernon, OH 43050
Mount Vernon, OH 43050
Knox County, Case No. 2019 CA 0034                                                          2



Wise, Earle, J.

        {¶ 1} Defendant-Appellant Ryan Llewellyn appeals his conviction and sentence

from the Knox County Court of Common Pleas. Plaintiff-Appellee is the state of Ohio.

                          FACTS AND PROCEURAL HISTORY

        {¶ 2} On April 6, 2015, Appellant was indicted on one count of rape and one count

of unlawful sexual conduct with a minor. He later entered a plea of guilty to an amended

count of gross sexual imposition and in February of 2016, was sentenced to 15 months

in prison. Appellant was additionally classified as a Tier I sex offender.

        {¶ 3} On February 11, 2019, the Knox County Grand Jury returned an indictment

charging Appellant with two counts of failure to provide change of address in violation of

R.C. 2950.05(F)(1), felonies of the third degree. Count one alleged a failure to update the

sheriff with a change of address, and count two alleged a failure to update internet

identifiers. At his February 13, 2019 arraignment, Appellant entered pleas of not guilty.

        {¶ 4} On May 24, 2019, Appellant filed a Motion to Dismiss Count II on

constitutional grounds, arguing that R.C. 2950.05(F)(1) was unconstitutionally vague. On

June 20, 2019, the state filed a memorandum in opposition. Following a hearing, the trial

court denied the motion by judgment entry filed July 1, 2019.

        {¶ 5} Appellant then opted to proceed to a bench trial which was held on July 16,

2019.

        {¶ 6} At trial, Lieutenant Penny Lamp of the Knox County Sheriff’s Office testified

she is the jail administrator and oversees sex offender registration. She testified she

assisted Deputy Tony McFarland on January 29, 2019 with Appellant's registration.
Knox County, Case No. 2019 CA 0034                                                           3


       {¶ 7} Appellant was homeless the day he appeared at the jail to register. Lamp

testified that Deputy McFarland went through the registration with Appellant and

explained to Appellant what was required of a homeless offender. She testified a

homeless offender is required to call in nightly and give a detailed description of where

they plan to stay. Lamp stated Appellant initialed and signed the sex offender registration

form indicating he understood his duties under the same. The registration indicated

Appellant's address was "homeless Mount Vernon, Ohio 43050." State's exhibit 1.

       {¶ 8} Lamp testified that from January 29, 2019 to February 7, 2019, Appellant

failed to call in on a nightly basis as directed.

       {¶ 9} On cross-examination, Lamp admitted that there was no duty listed on the

sex offender registration form for Appellant to call into the Sheriff’s Department every

night. On redirect, she testified the form required the registrant to include a detailed

description of his or her address such as the Walmart parking lot. She testified that the

Knox County Sheriff's Office required homeless registrants to call in nightly to report their

location and they would not accept a statement from a registrant that he or she could be

located in Mount Vernon, Ohio.

       {¶ 10} Sergeant Tim Knell of the Knox County Sheriff’s Office testified that he and

Deputy Annette Mahon investigated Appellant's failure to report. He too testified that when

a sex offender registers as homeless, they are required to call in every day and say where

they will be staying for the night. If an offender fails to call in, the failure is documented.

Sergeant Knell testified that on nine separate days, Appellant did not call in his location.

He further testified Appellant had three Facebook accounts in his name which he had

failed to list on his sex offender registration form.
Knox County, Case No. 2019 CA 0034                                                         4


       {¶ 11} On cross-examination, Sergeant Knell explained he found Appellant’s

Facebook pages by going into Facebook and typing in appellant’s name in the search

bar. The Facebook accounts displayed pictures of Appellant. Knell did not try to

communicate with Appellant via Facebook. Knell stated Appellant would have to have a

user name and password to communicate on Facebook. He admitted that anyone could

create a Facebook page in Appellant’s name without Appellant’s permission or

knowledge.

       {¶ 12} After the State rested, Appellant made a Crim.R. 29 motion to dismiss both

counts, which was denied. Appellant then testified that between January 31 and February

7, 2019, he did not change any internet identifiers and that the emails that he listed as his

identifiers were the same ones that had been listed in his prior sex offender registrations.

He testified that he did not use Facebook anymore and had not used it since 2017 and

would have had to create a whole new Facebook account to send messages.

       {¶ 13} Appellant testified that he could not have used the old Facebook account

because he forgot his password and to reset the password, a code would have to be sent

to his wife’s father’s number. Appellant stated he and his wife had not been together since

the first time that he went to prison. According to Appellant, his profile picture on

Facebook, was from 2017 before he got his tattoos. He testified that he got his tattoos on

his right forearm while in prison after March 7, 2018. The tattoos were not reflected in the

Facebook picture. Appellant further testified that if he had created a new Facebook

account, he would have listed a Florida address rather than Mount Vernon since he was

from Florida. Appellant testified that he could not even log onto Facebook to take down

the old Facebook pages.
Knox County, Case No. 2019 CA 0034                                                          5


       {¶ 14} Appellant further stated he listed his residence as homeless in Mount

Vernon, Ohio. He testified when he left jail on January 29, 2019, he did not have a phone

as he could not afford one. He stated between January 29, 2019 and February 7, 2019,

he slept one time in the pillow section at Walmart and that he stole a TV once to pay for

a motel room. Appellant testified that he never stayed in one place more than two nights

and no one told him that he had to call in every night. He testified that if he had been told,

he would have just walked up to the jail. Appellant further stated there was nothing on the

sex offender registration form which required him to call in every night.

       {¶ 15} On cross-examination, Appellant testified that he was never told that he had

to provide a list of where he could be found, but admitted that the registration form

specified that if a residence change was not to a fixed address, he had to include a

detailed description of the place or places that he intended to stay. He never listed the

motel or Walmart as places where he stayed. Appellant further testified he was aware of

his duty to register his Facebook accounts, but had no way to get onto Facebook.

       {¶ 16} In a Judgment Entry filed on July 19, 2019, the trial court found appellant

guilty of both counts. As memorialized in a Sentencing Entry filed on September 3, 2019,

appellant was sentenced to 43 months incarceration.

       {¶ 17} Appellant filed an appeal and the matter is now before this court for

consideration. He raises six assignments of error for our consideration as follow:

                                              I

       {¶ 18} "THE EVIDENCE WAS INSUFFICIENT TO SUSTAIN A CONVIVTION

(SIC) FOR A VIOLATION OF R.C. 2950.05(A) AS ALLEGED IN COUNT I."
Knox County, Case No. 2019 CA 0034                                                          6


                                              II

       {¶ 19} "THE EVIDENCE WAS INSUFFICIENT TO SUSTAIN A CONVIVTION

(SIC) FOR A VIOLATION OF R.C. 2950.05(D) AS ALLEGED IN COUNT II."

                                             III

       {¶ 20} "THE APPELLANT' (SIC) CONVICTION FOR COUNT I WAS AGAINST

THE MANIFEST WEIGHT OF THE EVIDENCE."

                                             IV

       {¶ 21} "THE APPELLANT'S CONVICTION FOR COUNT II WAS AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE."

                                              V

       {¶ 22} "THE TRIAL COURT ERRED BY FAILING TO ADMIT THE APPELLANT'S

PROFFERED EVIDENCE CONCERNING WHAT HE HAD TO DO IN ORDER TO

DELETE A FACEBOOK PAGE."

                                             VI

       {¶ 23} "THE TRIAL COURT ERRED BY DENYING THE APPLLANT'S (SIC)

MOTION TO DISMISS COUNT II BASED ON THE APPELLANT' (SIC) SHOWING THAT

THE STATUTE UNDER WHICH HE WAS CHARGED WAS UNCONSTITUTIONALLY

VAUGE (SIC)."

                                            I, III

       {¶ 24} For ease of discussion, we address some of Appellant's arguments together

and out of order. In his first and third assignments of error, Appellant argues his conviction

for failure to provide change of address as set forth in count one of the indictment is not
Knox County, Case No. 2019 CA 0034                                                             7


supported by sufficient evidence and is against the manifest weight of the evidence. We

agree.

         {¶ 25} On review for sufficiency, a reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State v.

Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991). "The relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt."

Jenks at paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307, 99

S.Ct. 2781, 61 L.Ed.2d 560 (1979). On review for manifest weight, a reviewing court is

to examine the entire record, weigh the evidence and all reasonable inferences, consider

the credibility of witnesses and determine "whether in resolving conflicts in the evidence,

the jury clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered." State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1st Dist.1983). See also, State v. Thompkins, 78 Ohio St.3d

380, 678 N.E.2d 541 (1997). The granting of a new trial "should be exercised only in the

exceptional case in which the evidence weighs heavily against the conviction." Martin at

175.

         {¶ 26} Count one alleges appellant violated R.C. 2950.05 (F)(1) when he

"knowingly failed to provide notice of a residence address change to the sheriff…."

         {¶ 27} R.C. 2950.05 (F)(1) states in pertinent part: "No person who is required to

notify a sheriff of a change of address pursuant to division (A) of this section * * * shall fail

to notify the appropriate sheriff in accordance with that division."
Knox County, Case No. 2019 CA 0034                                                        8


       {¶ 28} R.C. 2950.05(A) requires an offender to provide written notice of a change

of address at least twenty days prior to such change of address. However, when the

offender is homeless and cannot give a specific address, as is the case here, the statute

provides in relevant part:



              If a residence address change is not to a fixed address, the offender

              * * * shall include in that notice a detailed description of the place or

              places at which the offender * * * intends to stay and, not later than

              the end of the first business day immediately following the day on

              which the person obtains a fixed residence address, shall provide

              that sheriff written notice of that fixed residence address.



       {¶ 29} Because Appellant was homeless, pursuant to the statute he had to tell the

sheriff where he intended to stay. He did so by providing the sheriff with the best

information he had - he intended to stay in Mt. Vernon. The sheriff accepted the location

and told him he had to call in each day with the specific location he intended to stay each

night. Appellant argues he was never instructed to call in each day. But whether or not he

was so instructed we find irrelevant. The statute sets forth no requirement that a homeless

individual must report on a daily basis if he has no fixed address.

       {¶ 30} The statute does require an additional reporting requirement after the

person obtains a fixed address. Here, however, there is no evidence or claim that

Appellant ever obtained a fixed address, thus the reporting requirement was never
Knox County, Case No. 2019 CA 0034                                                          9


triggered. We therefore find Appellant's conviction on count one of the indictment was not

supported by sufficient evidence and is against the manifest weight of the evidence.

       {¶ 31} Assignments of error one and three are sustained.

                                            II, IV

       {¶ 32} In his second and fourth assignments of error, appellant argues his

conviction for count two of the indictment, failing to provide notice of internet identifiers,

is also not supported by sufficient evidence and is against the manifest weight of the

evidence. We disagree.

       {¶ 33} Appellant was charged pursuant to R.C. 2950.05 (F)(1) which states in

relevant part "No person who is required to notify a sheriff of a change or address * * * or

a change in identifiers pursuant to division (D) of this section shall fail to notify the

appropriate sheriff in accordance with that division."

       {¶ 34} Division (D) indicates in pertinent part:



              [T]he offender * * * shall provide written notice, within three days of

              the change, of any change in vehicle information, email addresses,

              internet identifiers, or telephone numbers registered to or used by

              the offender or registrant to the sheriff with whom the offender or

              registrant has most recently registered under division (A)(2), (3), or

              (4) of section 2950.04 or 2950.041 of the Revised Code.



       {¶ 35} Appellant argues his conviction on count two of the indictment is against the

manifest weight and sufficiency of the evidence because there was no evidence
Knox County, Case No. 2019 CA 0034                                                        10


presented to support a conclusion that the Facebook pages were registered to him. He

further argues that in any event, he had no access to the Facebook pages and therefore

cannot be convicted of failing to list the pages on his registration form when he re-

registered in January 2019.

       {¶ 36} Sergeant Knell testified he performed a search on Facebook for any pages

registered to Appellant. Upon doing so, he received three results all bearing Appellant's

name and photos of Appellant. Transcript of trial (T.) 43-46, state's exhibits 2, 3, and 4.

       {¶ 37} State’s exhibit one is Appellant’s sex offender registration form. T. at 33-34,

58-59. The registration form lists no Facebook accounts. T. 43-45.

       {¶ 38} Appellant argues he did not have access to two of the accounts because he

could not recall the password and had no way to retrieve the password and did not create

the third account. Even if we do not consider the account Appellant claimed he did not

create, R.C. 2950.05(D) requires Appellant to disclose any internet identifiers registered

to him, not just those he had access to. At no point did Appellant deny two of the Facebook

accounts belonged to him. In fact, Appellant testified he had " * * * registered these

Facebooks in 2015 when I first caught my original case of GSI." T. 40. Appellant's own

testimony indicates the accounts were registered to him and further that he understood

he was required to register his Facebook accounts because he had previously done so.

       {¶ 39} We therefore find sufficient evidence to support Appellants conviction for

count two of the indictment and further find his conviction is not against the manifest

weight of the evidence.

       {¶ 40} Appellant's second and fourth assignments of error are overruled.
Knox County, Case No. 2019 CA 0034                                                           11


                                              V

      {¶ 41} In his fifth assignment of error, Appellant argues the trial court erred in failing

to consider evidence proffered by Appellant to demonstrate he could not delete the

Facebook pages. We disagree.

      {¶ 42} The admission or exclusion of relevant evidence rests within the sound

discretion of the trial court. State v. Sage, 31 Ohio St.3d 173, 31 OBR 375, 510 N.E.2d

343 (1987) paragraph two of the syllabus. Evidence is relevant if it has “any tendency to

make the existence of any fact that is of consequence to the determination of the action

more probable or less probable than it would be without the evidence.” Evid.R. 401.

Generally, all relevant evidence is admissible. Evid.R. 402.

      {¶ 43} The evidence Appellant sought to have admitted into evidence consisted of

a screenshot of a Google search for instructions on how to remove a Facebook page.

      {¶ 44} As noted above, R.C. 2950.05(D) required Appellant to register internet

identifiers registered to him. Although much of Appellant's argument centers on whether

or not he could delete the accounts, had access the accounts, or could communicate with

others through the account, whether he could or could not do those things was not

relevant to a conviction under R.C. 2950.05(D).

      {¶ 45} The trial court properly excluded irrelevant evidence. Appellant's fifth

assignment of error is overruled.

                                              VI

      {¶ 46} In his final assignment of error, Appellant argues R.C. 2950.05(D) is

unconstitutionally vague. We disagree.
Knox County, Case No. 2019 CA 0034                                                          12


       {¶ 47} This Court conducts a de novo review of a trial court's decision concerning

a defendant's motion to dismiss based upon a constitutional challenge to the statute. City

of Alliance v. Carbone, 181 Ohio App.3d 500, 909 N.E.2d 688 (5th Dist. 2009); State v.

Cooper, 5th Dist. Licking No. 2019CA 00102, 2020-Ohio-3748, 2020 WL 4036895.

       {¶ 48} All enacted legislation enjoys a strong presumption of constitutionality.

State v. Dorso, 4 Ohio St.3d 60, 61, 446 N.E.2d 449 (1983). This presumption remains

unless the challenger proves beyond a reasonable doubt that the legislation is clearly

unconstitutional. State v. Williams, 88 Ohio St.3d 513, 521, 728 N.E.2d 342 (2000).

       {¶ 49} There are two types of challenges to the constitutionality of a statute, a facial

challenge or an as-applied challenge. Appellant raises a facial challenge which requires

him to "show that upon examining a statute, an individual of ordinary intelligence would

not understand what he is required to do under the law.” State v. Anderson, 57 Ohio St.3d

168, 566 N.E.2d 1224 (1991). A challenger asserting a facial challenge must prove,

beyond a reasonable doubt, that the statute was so unclear he could not reasonably

understand it prohibited the acts in which he engaged. Id.

       {¶ 50} Appellant argues R.C. 2950.05(D) fails to adequately inform registrants

which internet identifiers must be listed in their identification forms. Appellant faults the

trial court for failing to address the matter head-on and instead reasoning that the Federal

Sexual Offender Registration and Notification Act (SORNA), which mandates every state

to maintain registries of sex offenders and that such registries, shall include "internet

identifiers," the definition of which can be found in 34 USCS section 20916. That section

defines "internet identifiers" as email addresses and any other designations used for self-

identification, communicating, or posting online.
Knox County, Case No. 2019 CA 0034                                                        13


       {¶ 51} The trial court went on, however, to first note statutes enacted in Ohio are

presumed constitutional and that Appellant bore the burden of proving the statute

unconstitutionally vague beyond a reasonable doubt. Decision and Entry on Defendant's

Motion to Dismiss Count II of the Indictment on Constitutional Grounds of Void for

Vagueness, July 1, 2019 at 7-8. The trial court went on to note the Supreme Court of Ohio

has found Chapter 2950 does not prohibit any conduct, but rather is a remedial measure.

Id. At 8 citing State v. Williams, 88 Ohio St.3d 513, 532-534, 728 N.E. 342 (2000). The

trial court found remedial measures require less specificity to survive a void-for-

vagueness challenge then do criminal statutes. Id. Citing Salem v. Ohio Liquor Control

Comm. 34 Ohio St.2d 244, 246, 298 N.E.2d 138 (1973).

       {¶ 52} Appellant testified at the hearing that he thought merely suppling his email

addresses was sufficient to comply with R.C. 2950.05(D) because using his email

address was how he accessed Facebook. Motion Hearing at 14-15, 17. But in reaching

its conclusion, the trial court also noted Appellant admitted he had registered the

Facebook accounts in question on a previous occasion. See Motion Hearing at 36. The

trial court concluded Appellant had a fair understanding that "internet identifiers" included

social media sites and that he was required to report the same. We agree with most of

the trial court's analysis.

       {¶ 53} Sex offender registration statutes promulgated pursuant to Megan's Law

were at one time considered civil and remedial in nature rather than punitive. However,

the Supreme Court of Ohio has more recently held the enhanced sex-offender reporting

and notification requirements contained in R.C. Chapter 2950 per the Adam Walsh Act
Knox County, Case No. 2019 CA 0034                                                      14


are punitive. See State v. Williams, 129 Ohio St.3d 344, 2011-Ohio-3374, 952 N.E.2d

1108, ¶ 16.

      {¶ 54} Even so, occasional doubt or confusion about the applicability of a statute

does not render the statute vague on its face. Hoffman Estates v. The Flipside, Hoffman

Estates, Inc. 455 U.S. 489, 495-496, 102 S.Ct. 1186, 71 L.Ed.2d 362 (1982). We find a

person of ordinary intelligence would understand "internet identifiers" as used in R.C.

2950.05(D) includes any way of communicating via the internet including Facebook.

Indeed, on at least one occasion Appellant herein understood that requirement. We

conclude therefore Appellant failed to prove beyond a reasonable doubt, that the statute

was so unclear that he could not reasonably understand that it prohibited the acts in which

he engaged – failing to disclose his Facebook Accounts. See State v. Anderson, 57 Ohio

St.3d 168, 170, 566 N.E.2d 122 (1991).
Knox County, Case No. 2019 CA 0034                                            15


      {¶ 55} The final assignment of error is overruled.

      {¶ 56} The judgment of the Knox County Court of Common Pleas is affirmed in

part and reversed in part.




By Wise, Earle, J.

Hoffman, P.J. and

Baldwin, J. concur.




EEW/rw